EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner’s amendment below is identical to the examiner’s amendment presented in the Notice of Allowance mailed on December 8, 2021, except for claim 70.  In claim 70, the preamble (first) paragraph is corrected to --A method for testing a water system with a water leak, comprising:--
The examiner’s amendment corrects numbering errors in the “Amendments to the Specification” filed on 11/23/2021, as follows:
IN THE SPECIFICATION
Applicant’s “Amendments to the Specifications” 
for page 1 has been changed to --Please amend the paragraph starting on page 1, line [[9]] 7 of the originally filed specification as follows:--,
for page 32 has been changed to --Please amend the paragraph starting on page 32, line [[15]] 13 of the originally filed specification as follows:--,
for page 33 has been changed to --Please amend the paragraph starting on page 33, line [[30]] 28 of the originally filed specification as follows:--, and
for page 34 has been changed to --Please amend the paragraph starting on page 34, line [[5]] 4 of the originally filed specification as follows:--.

The examiner’s amendment also corrects editorial error in the “Amendments to the Claims” filed on 11/23/2021, as follows:
IN THE CLAIMS
Claims 66 and 68-70 have been amended to:
65, wherein the time between taking the second and third pressures P1 and P2 is less than 20 seconds.--

--68.    The method of claim [[62]] 65, wherein the vent for releasing the volume of water VR is a part of a test assembly that includes the sensor.--

--69.    The method of claim [[62]] 65, further comprising: 
taking multiple pressure readings before and after the release of the volume of water, and then, extrapolating at least one line or curve fitted to the pressure values forwards or backwards such that second and third pressure values can be derived from the extrapolation that represents an instantaneous pressure change resulting from the release of the volume of water VR, the extrapolated values being used in any calculations in place of respective measured values thereof.--

--70.    A method for testing a water system with a water leak, comprising:
closing all known water usage taps within [[the]] a part of the water system to be tested;
closing at least one stop cock or valve of the water system to isolate the part of the water system to be tested from its replacement water source, and any external replacement pressure sources; and then:
a) detecting pressures within the isolated part of the water system at a sensor connected to the isolated part of the water system at various intervals for a period of time t long enough to obtain a sequence of pressure readings; and
b) releasing and measuring a volume of water VR from the water system out of the isolated part of the water system via a vent connected to the isolated part of the water system, before then closing the vent, step b) further comprising detecting pressures of either side of that release at that sensor;
wherein the pressures of either or both of steps a) and b) are extrapolated to approximate two pressures, at a single time-point, the pressures being a pre-water-release pressure P1 and a post-water-release pressure P2, and


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        January 31, 2022